In Mandamus. On answer of respondent and motion to dismiss, motion to strike affidavit opinion testimony, motion to amend complaint, motion for leave to file supplemental affidavit, motion for leave to file supplemental affidavit of relator’s counsel with affidavit attached, and motion for leave to file second supplemental affidavit of relator’s counsel with affidavit attached. Motions to dismiss denied; motion to strike denied; motion to amend complaint granted; motions for leave to supplement granted; and, sua sponte, alternative writ granted.
Stratton, J., not participating.